FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 22, 2022

                                      No. 04-21-00240-CV

                     INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.

                  From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. CV06287
                      Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Luz Elena D. Chapa, Justice
               Beth Watkins, Justice

       On July 7, 2022, appointed trial counsel for appellant S.H. filed a motion to withdraw
from representation because he is closing his private law practice. After consideration, we
GRANT counsel’s motion. See TEX. R. APP. P. 6.5. Because appellant is indigent, new
appellate counsel must be appointed. See TEX. FAM. CODE ANN. § 107.013 (requiring trial court
to appoint counsel to represent indigent parent in parental termination case); In re K.S.M., 61
S.W.3d 632, 633 (Tex. App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent
appellants challenging an order terminating their parental rights enjoy a right to counsel on
appeal.”).

        Accordingly, we ORDER this appeal ABATED and REMANDED to the trial court for
appointment of new appellate counsel for S.H. by July 29, 2022. See Duncan v. State, 653
S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may abate appeals so that
trial court can assure appellant has effective assistance of counsel). We further ORDER the trial
court clerk to file a supplemental clerk’s record containing the trial court’s order appointing new
appellate counsel for S.H. in this court by August 5, 2022.

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id. Given the time constraints governing the disposition of this appeal, no requests for
extensions of time will be allowed.
                                                      FILE COPY

It is so ORDERED on July 22, 2022.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT